Case 2:21-cr-00015-JDL Document 167 Filed 09/13/21 Page 1 of 3                          PageID #: 329




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                        )
                                                )
                                                )
                        v.                      ) 2:21-cr-00015-JDL
                                                )
JASON CANDELARIO,                               )
                                                )
        Defendant.                              )


 ORDER ON DEFENDANT’S MOTION TO DISMISS COUNT FIVE OF THE
                SUPERSEDING INDICTMENT

        Defendant Jason Candelario is charged in the Superseding Indictment (ECF

No. 115) with a total of five counts, including one count of possession by a prohibited

person in violation of 18 U.S.C.A. §§ 922(g)(1), 924(e) (West 2021) (Count Five).

Candelario has filed a Motion to Dismiss Count Five on the ground that it fails to

charge an essential element of the offense (ECF No. 126). For the reasons that follow,

I deny the motion.

        Count Five of the Superseding Indictment alleges that Candelario, “knowing

he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, . . . knowingly possessed a firearm . . . and ammunition.” (ECF

No. 115 at 3). Candelario argues that this count should be dismissed because it omits

an essential element of the charged crime. According to Candelario, the Supreme

Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019), 1 requires that the



 1 Rehaif held that, under 18 U.S.C.A. §§ 922 and 924(a)(2), the Government must prove “that the
defendant knew he possessed a firearm and also that he knew he had the relevant status when he
possessed it.” 139 S. Ct. at 2194; see also United States v. Lara, 970 F.3d 68, 86 (1st Cir. 2020) (noting
that § 924(a)(2) “contains the language that sets forth the knowledge-of-status element” for § 924(e)).
Case 2:21-cr-00015-JDL Document 167 Filed 09/13/21 Page 2 of 3            PageID #: 330




Government charge and prove that Candelario knew that his status as a felon

prohibited him from possessing a firearm and ammunition.

       Candelario’s argument is contrary to binding precedent. In United States v.

Austin, the First Circuit rejected the defendant’s argument that Rehaif “obligate[s]

the government to prove his subjective knowledge that he was violating the law,”

explaining that “Rehaif imposes a scienter of status requirement: it . . . require[s] the

government to prove [the defendant] knew he was a felon.” 991 F.3d 51, 59 (1st Cir.

2021) (alteration omitted) (internal quotation marks omitted); see also United States

v. Burghardt, 939 F.3d 397, 405-06 (1st Cir. 2019) (describing the Rehaif scienter-of-

status requirement as whether the defendant “knew when he possessed the gun that

he had previously been convicted of an offense punishable by more than a year in

prison”). The seven other circuits that have considered this issue have reached the

same conclusion.      United States v. Moody, 2 F.4th 180, 197 n.6 (4th Cir. 2021)

(collecting cases).

       Candelario contends that Austin is inapposite because, in that case, the

defendant had not raised the issue in the trial court, so the First Circuit was

reviewing the Rehaif issue for plain error. However, the important point derived from

Austin—which, again, comports with the conclusions of other circuit courts—is that

the “nature of the status element” under §§ 922(g) and 924(a)(2) does not require the

Government to prove that the defendant knew that he was prohibited from possessing

a firearm due to his status as a convicted felon. 991 F.3d at 59. Austin’s clarity on

this point was in no way affected by the standard of review that the court applied.



                                           2
Case 2:21-cr-00015-JDL Document 167 Filed 09/13/21 Page 3 of 3        PageID #: 331




      Count Five of the Superseding Indictment alleges that Candelario knew that

he had previously been convicted of a felony and specifies four prior state felony

convictions. It also states that, with that knowledge, Candelario knowingly possessed

firearms and ammunition. These allegations sufficiently charge the essential

elements of the offense.

      For the foregoing reasons, Candelario’s Motion to Dismiss Count Five (ECF

No. 126) is DENIED.



      SO ORDERED.

      Dated this 13th day of September, 2021.


                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                          3
